MEMORANDUM **
Jose Luis Flores-Ramirez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying his application for relief under former section 212(c) of the Immigration and Nationality Act. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary denial of relief because Flores-Ramirez’s contention that the IJ deprived him of due process by misapplying the law to the facts of his case does not state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction.”); see also Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir. 2001) (the agency’s “misapplication of relevant case law” may not be reviewed in this context).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.